Opinion by
Cline, J.
It appeared that the lactic acid was imported in carboys which were enclosed in wicker baskets consisting of two parts, a bottom piece and a cover. The glass portion was not marked but there was attached at the junction of the top and the bottom portion of the wicker a tag containing the. words “Made in Germany.” It is contended that the glass bottle and the wicker basket should be considered as one unit and that the complete carboy is the *612immediate container of the acid. The parts were separately assessed. No testimony was submitted showing whether the tags would necessarily, be removed when the top portion of the basket was removed. On the record presented the protest was overruled. United States v. Mulhens (4 Ct. Cust. Appls. 496, T. D. 33917) and United States v. Monteverde 26 C. C. P. A. 112, (C. A. D. 2,) cited.